            Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA

 JACK WOLF, Individually and On Behalf of            )
 All Others Similarly Situated,                      )
                                                     )
                         Plaintiff,                  )   Case No. 4:19-cv-00115
                                                     )
         v.                                          )   CLASS ACTION
                                                     )
 TOTAL SYSTEM SERVICES, INC.,                        )   JURY TRIAL DEMANDED
 THADDEUS ARROYO, KRISS                              )
 CLONINGER III, WALTER W. DRIVER                     )
 JR., SIDNEY E. HARRIS, JOIA M.                      )
 JOHNSON, CONNIE D. MCDANIEL,                        )
 RICHARD A. SMITH, JOHN T. TURNER,                   )
 M. TROY WOODS, and GLOBAL                           )
 PAYMENTS INC.,                                      )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on May 28, 2019 (the

“Proposed Transaction”), pursuant to which Total System Services, Inc. (“TSYS” or the

“Company”) will be acquired by Global Payments Inc. (“Global Payments”).

       2.       On May 27, 2019, TSYS’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Global Payments. Pursuant to the terms of the Merger Agreement, shareholders

of TSYS will receive 0.8101 shares of Global Payments common stock for each share of TSYS

common stock they own.
            Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 2 of 16



       3.       On July 3, 2019, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (the

“SEC”) in connection with the Proposed Transaction.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of TSYS common stock.

       9.       Defendant TSYS is a Georgia corporation and maintains its principal executive

offices at One TSYS Way, Columbus, Georgia 31901. TSYS’s common stock is traded on New

York Stock Exchange under the ticker symbol “TSS.” TSYS is a party to the Merger Agreement.




                                                  2
          Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 3 of 16



       10.     Defendant Thaddeus Arroyo is a director of the Company.

       11.     Defendant Kriss Cloninger III is a director of the Company.

       12.     Defendant Walter W. Driver Jr. is a director of the Company.

       13.     Defendant Sidney E. Harris is a director of the Company.

       14.     Defendant Joia M. Johnson is a director of the Company.

       15.     Defendant Connie D. McDaniel is a director of the Company.

       16.     Defendant Richard A. Smith is a director of the Company.

       17.     Defendant John T. Turner is a director of the Company.

       18.     Defendant M. Troy Woods is President, Chief Executive Officer, and Chairman of

the Board of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Global Payments is a Georgia corporation and a party to the Merger

Agreement.

                               CLASS ACTION ALLEGATIONS

       21.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of TSYS (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       22.     This action is properly maintainable as a class action.

       23.     The Class is so numerous that joinder of all members is impracticable. As of May

23, 2019, there were approximately 176,967,165 shares of TSYS common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.




                                                  3
          Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 4 of 16



        24.     Questions of law and fact are common to the Class, including, among others: (i)

whether defendants violated the 1934 Act; and (ii) whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        25.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        26.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        27.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        28.     TSYS is a leading global payments provider, offering seamless, secure, and

innovative solutions across the payments spectrum for issuers, merchants, and consumers.

        29.     The Company uses an approach called People-Centered Payments® to put people

and their needs at the heart of every decision to help them unlock payment opportunities.




                                                 4
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 5 of 16



       30.    Headquartered in Columbus, Georgia, the Company has approximately 13,000

team members and local offices across thirteen countries.

       31.    On May 27, 2019, the Company’s Board caused the Company to enter into the

Merger Agreement.

       32.    Pursuant to the terms of the Merger Agreement, shareholders of the Company will

receive 0.8101 shares of Global Payments common stock for each share of TSYS common stock

they own.

       33.    According to the press release announcing the Proposed Transaction:

       Global Payments (NYSE: GPN), a leading worldwide provider of payment
       technology and software solutions, and TSYS (NYSE: TSS), a leading global
       payments provider offering innovative solutions across the issuing, merchant and
       consumer segments, announced today that they have entered into a definitive
       agreement to combine in an all-stock merger of equals.

       The transaction creates the premier payments technology company at scale in the
       largest and most attractive financial technology markets worldwide. Combined,
       Global Payments and TSYS will provide cutting edge payments and software
       solutions to approximately 3.5 million predominantly small to mid-sized (SMB)
       merchant locations and more than 1,300 financial institutions across more than 100
       countries. TSYS will also substantially expand Global Payments’ ecommerce and
       omnichannel solutions presence in the United States and provide further
       opportunities for meaningful multinational omnichannel market share gains.
       Finally, Global Payments will have exposure to some of the fastest growing digital
       payments trends through TSYS’ issuer and consumer solutions businesses. . . .

       Transaction Details

       Under the terms of the merger agreement, TSYS shareholders will receive 0.8101
       Global Payments shares for each share of TSYS common stock, representing an
       equity value for TSYS of approximately $21.5 billion. This reflects a price per share
       of $119.86 for each share of TSYS common stock, and an approximately 20%
       premium to TSYS’ unaffected common share price as of the close of business on
       May 23, 2019.

       Upon closing, Global Payments shareholders will own 52% of the combined
       company, and TSYS shareholders will own 48% on a fully diluted basis. The
       merger agreement has been unanimously approved by each company’s Board of
       Directors.



                                                5
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 6 of 16




       Governance and Leadership

       Upon closing, the Board of Directors of the combined company will consist of 12
       members, 6 of whom will be from the Board of Directors of Global Payments and
       6 of whom will be from the Board of Directors of TSYS. Troy Woods will become
       Chairman of the Board of Directors and Jeff Sloan will serve as Chief Executive
       Officer of the combined company and a Board member. Cameron Bready will
       become President and Chief Operating Officer of the combined company and Paul
       Todd will become Chief Financial Officer.

       The executive leadership team will be comprised equally of individuals from
       Global Payments and TSYS with a demonstrated track record of leadership and
       innovation in payments and significant expertise in driving value creation.

       The combined company will be named Global Payments and will have dual
       headquarters in Atlanta and Columbus, Georgia. Global Payments will conduct its
       issuer solutions business under the TSYS name, and NetSpend will continue to be
       the go-to-market name for the consumer solutions business.

       Timing and Approvals

       The transaction, which is expected to close in the fourth quarter of 2019, is subject
       to the receipt of required regulatory approvals and other customary closing
       conditions and the approval of shareholders of both companies. The transaction is
       not subject to any financing conditions.

       Advisors

       BofA Merrill Lynch and J.P. Morgan Securities LLC are serving as financial
       advisors to Global Payments and have provided committed financing. Wachtell,
       Lipton, Rosen & Katz is serving as legal advisor to Global Payments.

       Goldman, Sachs & Co. LLC and Greenhill & Co. are serving as financial advisors
       to TSYS. King & Spalding LLP is serving as legal advisor to TSYS.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       34.    Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       35.    As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and




                                                6
          Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 7 of 16



misleading.

       36.     First, the Registration Statement omits material information regarding TSYS’s and

Global Payments’ financial projections.

       37.     With respect to TSYS’s financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate (a) net revenue, (b) adjusted EBITDA, (c) adjusted

operating income, and (d) adjusted earnings per share; (ii) unlevered free cash flow and all

underlying line items; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       38.     With respect to Global Payments’ financial projections, the Registration Statement

fails to disclose: (i) all line items used to calculate (a) adjusted net revenue, (b) adjusted EBITDA,

(c) adjusted operating income, and (d) adjusted earnings per share; (ii) unlevered free cash flow

and all underlying line items; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       39.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       40.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisors in connection with the Proposed

Transaction, Greenhill & Co. (“Greenhill”) and Goldman, Sachs & Co. LLC (“Goldman”).

       41.     With respect to Greenhill’s Discounted Cash Flow Analyses, the Registration

Statement fails to disclose: (i) the stand-alone unlevered, after-tax free cash flows that TSYS was

projected to generate during the years ending December 31, 2019 through December 31, 2024, and

that Global Payments was projected to generate during the years ending December 31, 2019

through December 31, 2023, and all underlying line items; (ii) the terminal values for TSYS and




                                                  7
          Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 8 of 16



Global Payments; (iii) the individual inputs and assumptions underlying the discount rates and

perpetuity growth rates used by Greenhill in the analyses; and (iv) the fully diluted shares of TSYS

and Global Payments common stock outstanding.

       42.     With respect to Greenhill’s Sum of the Parts Analysis, the Registration Statement

fails to disclose: (i) TSYS’s cash balance and equity investments; (ii) TSYS’s debt amount; and

(iii) the number of fully diluted shares of TSYS common stock outstanding.

       43.     With respect to Greenhill’s Present Value of Future Share Price analysis, the

Registration Statement fails to disclose: (i) Greenhill’s basis for applying a range of forward EV

to adjusted EBITDA multiples from 12.9x to 15.9x, in the case of TSYS, and 15.2x to 18.2x, in

the case of Global Payments; (ii) the dividends per share projected to be paid; and (iii) the

individual inputs and assumptions underlying the discount rate of 8.1% for TSYS and 7.9% for

Global Payments.

       44.     With respect to Greenhill’s Historical Average Acquisition Premia Analysis, the

Registration Statement fails to disclose: (i) the transactions observed by Greenhill in the analysis;

and (ii) the premiums paid in the transactions.

       45.     With respect to Greenhill’s Analyst Price Targets Analysis, the Registration

Statement fails to disclose: (i) the price targets observed by Greenhill in the analysis; and (ii) the

sources thereof.

       46.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis for TSYS,

the Registration Statement fails to disclose: (i) the individual inputs and assumptions underlying

the discount rates ranging from 6.50% to 7.50% and the perpetuity growth rates ranging from 2.0%

to 2.5%; (ii) the unlevered free cash flows to be generated by TSYS for the period from March 31,

2019 to December 31, 2024 and all underlying line items; (iii) the range of illustrative terminal




                                                  8
          Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 9 of 16



values for TSYS; (iv) net debt as used by Goldman in the analysis; and (v) the fully diluted shares

of TSYS common stock outstanding.

       47.     With respect to Goldman’s Illustrative Present Value of Future Stock Price

Analysis for TSYS, the Registration Statement fails to disclose: (i) Goldman’s basis for applying

illustrative one year forward price to adjusted EPS multiples of 18.0x to 20.0x; and (ii) the

individual inputs and assumptions underlying the discount rate of 7.5%.

       48.     With respect to Goldman’s Premium Paid Analysis, the Registration Statement fails

to disclose: (i) the transactions observed by Goldman in the analysis; and (ii) the premiums paid

in the transactions.

       49.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis for Global

Payments, the Registration Statement fails to disclose: (i) the individual inputs and assumptions

underlying the discount rates ranging from 7.5% to 8.5% and the perpetuity growth rates ranging

from 2.5% to 3.0%; (ii) the unlevered free cash flows to be generated by Global Payments for the

period from March 31, 2019 to December 31, 2024 and all underlying line items; (iii) the range

of illustrative terminal values; (iv) net debt and noncontrolling interests as used by Goldman in the

analysis; and (v) the fully diluted shares of Global Payments common stock outstanding.

       50.     With respect to Goldman’s Illustrative Discounted Cash Flow Analysis for TSYS

Shares on a Pro-Forma Basis, the Registration Statement fails to disclose: (i) the individual inputs

and assumptions underlying the discount rates ranging from 7.0% to 8.0% and the perpetuity

growth rates ranging from 2.25% to 2.75%; (ii) the unlevered free cash flows to be generated by

Global Payments on a pro-forma basis taking into account the synergies for the period from

March 31, 2019 to December 31, 2024 and all underlying line items; (iii) the range of illustrative

terminal values of Global Payments on a pro-forma basis; (iv) net debt and noncontrolling interests




                                                 9
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 10 of 16



as used by Goldman in the analysis; and (v) the fully diluted shares of Global Payments common

stock outstanding.

        51.     With respect to Goldman’s Illustrative Present Value of Future Stock Price

Analysis for TSYS Shares on a Pro-forma Basis, the Registration Statement fails to disclose: (i)

Goldman’s basis for applying illustrative one year forward price to adjusted EPS multiples of 19.0x

to 21.0x; and (ii) the individual inputs and assumptions underlying the discount rate of 8.5%.

        52.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        53.     Third, the Registration Statement omits material information regarding potential

conflicts of interest of Greenhill.

        54.     The Registration Statement fails to disclose the timing and nature of the past

services Greenhill provided to the Company.

        55.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        56.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) TSYS’ Reasons for the Merger; Recommendation

of TSYS’ Board of Directors; (iii) Opinions of TSYS’ Financial Advisors; and (iv) Certain

Unaudited Prospective Financial Information.

        57.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                10
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 11 of 16



                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and TSYS

       58.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       59.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. TSYS is liable as the

issuer of these statements.

       60.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       61.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       62.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       63.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       64.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.



                                                 11
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 12 of 16



       65.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                   Against the Individual Defendants and Global Payments

       66.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       67.     The Individual Defendants and Global Payments acted as controlling persons of

SunTrust within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as officers and/or directors of TSYS and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       68.     Each of the Individual Defendants and Global Payments was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       69.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.




                                                  12
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 13 of 16



       70.     Global Payments also had direct supervisory control over the composition of the

Registration Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Registration Statement.

       71.     By virtue of the foregoing, the Individual Defendants and Global Payments violated

Section 20(a) of the 1934 Act.

       72.     As set forth above, the Individual Defendants and Global Payments had the ability

to exercise control over and did control a person or persons who have each violated Section 14(a)

of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act. As a direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened

with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                 13
         Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 14 of 16



       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: July 18, 2019                                FARUQI & FARUQI, LLP

                                                By: /s/James M. Wilson, Jr.
 OF COUNSEL:                                        James M. Wilson, Jr.
                                                    Ga. Bar No. 768445
 RIGRODSKY & LONG, P.A.                             685 Third Avenue, 26th Floor
 Brian D. Long                                      New York, NY 10017
 Gina M. Serra                                      Tel.: (212) 983-9330
 300 Delaware Avenue, Suite 1220                    Fax: (212) 983-9331
 Wilmington, DE 19801                               Email: jwilson@faruqilaw.com
 Tel.: (302) 295-5310
 Fax: (302) 654-7530                                 Attorneys for Plaintiff
 Email: bdl@rl-legal.com
 Email: gms@rl-legal.com

 RM LAW, P.C.
 1055 Westlakes Drive, Suite 300
 Berwyn, PA 19312
 Tel.: (484) 324-6800
 Fax: (484) 631-1305




                                                  14
Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 15 of 16
Case 4:19-cv-00115-CDL Document 1 Filed 07/18/19 Page 16 of 16
